EXHIBIT 10.1
 
 
Second Amendment to
Management Agreement


This Second Amendment to Management Agreement (the “Amendment”) is entered into
effective as of June 30, 2014 (the “Effective Date”), by and between Orchid
Island Capital, Inc., a Maryland corporation (the “Company”), and Bimini
Advisors, LLC, a Maryland limited liability company (“Manager”).


W I T N E S S E T H:


Whereas, the Company and the Manager entered into a Management Agreement
effective as of February 20, 2013 and the First Amendment to Management
Agreement effective as of April 1, 2014 (collectively, the
“Agreement”).  (Capitalized terms used but not defined in this Amendment shall
have the meanings set forth in the Agreement); and


Whereas, pursuant to the Agreement, the Company has retained the Manager to
administer the business activities and day-to-day operations of the Company and
to perform services for the Company in the manner and on the terms set forth in
the Agreement; and


Whereas, Section 7(c)(iv) of the Agreement provides that the Company shall be
obligated to reimburse the Manager for the Company’s allocable share of the
compensation of its Chief Financial Officer commencing on July 1, 2014 for each
calendar quarter thereafter; and


Whereas, the Company and the Manager now desire to amend Section 7(c)(iv) of the
Agreement to provide that the Company shall not be obligated to reimburse the
Manager for its allocable share of the bonus of the Company’s Chief Financial
Officer.


Now, Therefore, in consideration of the premises and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are expressly acknowledged, the parties hereby amend and
modify the Agreement in the manner set forth below:


1. Section 7(c)(iv) of the Agreement is hereby deleted and replaced by the
following:
 
“(iv)           the Company’s allocable share of the compensation of its Chief
Financial Officer, including, without limitation, annual base salary, any
related withholding taxes and employee benefits, based on the percentage of time
spent on the Company’s affairs.”
 
2. This Amendment constitutes an amendment or modification of the Agreement that
is entered into pursuant to Section 16(d) of the Agreement.
 
3. Except as set forth in this Amendment, the parties acknowledge and agree that
all other terms of the Agreement shall remain in full force and effect.
 
4. All prior agreements, promises, representations, or statements, whether oral
or in writing, regarding this Amendment are merged and integrated herein.  This
Amendment and the Agreement, as so amended, constitute the entire agreement with
respect to the subject matter hereof.  No amendments, waivers or modifications
to the terms of the Agreement shall be valid unless set forth in writing and
signed by the Company and the Manager.
 
5. This Amendment may be executed in counterparts, each of which will be deemed
an original, and all of which taken together shall constitute a single
agreement.

 
 

--------------------------------------------------------------------------------

 


 
In Witness Whereof, the parties hereto have executed this Amendment as of the
date first written above.




ORCHID ISLAND CAPITAL, INC.




By:           /s/ Robert E. Cauley                                  
Name:    Robert E. Cauley
Title:     Chief Executive Officer






BIMINI ADVISORS, LLC




By:           /s/ G. Hunter Haas, IV                                
Name:       G. Hunter Haas, IV
Title:         Chief Financial Officer, Chief Investment Officer and Secretary
 
Signature Page to Second Amendment to Management Agreement